Citation Nr: 0633117	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  01-09 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the veteran's chronic left ear otitis media residuals.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1942 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) which denied 
increased evaluations for the veteran's chronic left ear 
otitis media residuals and left ear hearing loss disability.  
In August 2001, the RO denied service connection for chronic 
right ear hearing loss disability and tinnitus.  In December 
2002, the RO granted service connection for right ear hearing 
loss disability; assigned a noncompensable evaluation for the 
veteran's service-connected bilateral hearing loss 
disability; granted service connection for tinnitus; and 
assigned a 10 percent evaluation for that disability.  

In September 2003, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  
Unfortunately, the recording of the hearing was inaudible and 
a transcript could not be prepared.  In January 2005, the 
Board informed the veteran of the recording problem and his 
right to an additional hearing.  The Board requested that the 
veteran complete a form to clarify whether he desired to have 
a replacement hearing.  In February 2005, the veteran 
returned a blank clarification form to the Board.  In March 
2005, the Board remanded the veteran's claims to the RO for 
additional action.  

In March 2006, the veteran submitted a Motion to Advance on 
the Docket.  In May 2006, the Board granted the veteran's 
motion.  In May 2006, the Board contacted the accredited 
representative to clarify whether the veteran wished to have 
an additional hearing to replace the September 2003 hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A May 2006 written statement from the accredited 
representative conveys that the veteran desired a replacement 
hearing before a Veterans Law Judge sitting at the RO.  In 
May 2006, the Board remanded the veteran's claims to the RO 
so that the veteran could be scheduled for the requested 
hearing.  

In April 2003, the veteran submitted a claim of entitlement 
to an increased evaluation for his tinnitus.  It appears that 
the RO has not had an opportunity to act upon the claim.  
Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDINGS OF FACT

1.  The veteran was found to exhibit no active ear disease on 
repeated examination.  Aural polyps have not been objectively 
shown at any time.  

2.  The veteran's bilateral hearing loss disability has been 
shown to be productive of no more than Level III hearing 
impairment in the right ear and Level III hearing impairment 
in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's left ear otitis media residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.87, Diagnostic Codes 6200, 6201 
(2006).  

2.  The criteria for a compensable evaluation for the 
veteran's bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 4.85, Diagnostic Code 6100 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in January 2002, May 2003, March 2005, 
July 2005, September 2005, and September 2006 which informed 
him of the evidence generally needed to support a claim of 
entitlement to an increased evaluation and the assignment of 
an effective date of an award of an increased evaluation; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a September 2003 hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
Unfortunately, the recording of the hearing was inaudible.  
The veteran was scheduled for an additional hearing before a 
Veterans Law Judge sitting at the RO.  The veteran failed to 
appear for the scheduled hearing.  The VA's duty to assist 
the veteran in the proper development of his case is "not 
always a one-way street" and the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding any deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of increased evaluations for the veteran's chronic 
left ear otitis media residuals and bilateral hearing loss 
disability given that a preponderance of the evidence is 
against the veteran's claims.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  



II.  Historical Review

A December 1944 Army treatment record states that the veteran 
was treated for a left earache.  The report of an August 1950 
VA examination for compensation purposes states that the 
veteran was diagnosed with left ear otitis media residuals.  
In September 1950, the RO granted service connection for 
chronic left ear otitis media residuals and assigned a 
noncompensable evaluation for that disability.  

The report of an April 1983 VA examination for compensation 
purposes states that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
40
LEFT
20
15
25
-
30

Speech audiometry revealed speech recognition ability of 90 
percent, bilaterally.  In May 1983, the RO assigned a 
separate noncompensable evaluation for left ear hearing loss 
disability.  In December 2002, the RO granted service 
connection for right ear hearing loss disability; assigned a 
noncompensable evaluation for the veteran's bilateral hearing 
loss disability; granted service connection for tinnitus; and 
assigned a 10 percent evaluation for that disability.  


III.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Chronic suppurative 
otitis media during suppuration or with aural polyps warrants 
a 10 percent evaluation.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, and/or bone loss of the skull are to be separately 
evaluated.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2006).  
Chronic nonsuppurative otitis media with effusion (serous 
otitis media) is to be evaluated on the basis of any 
associated hearing loss disability.  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (2006).  

Disability evaluations for unilateral and bilateral defective 
hearing range from noncompensable to 100 percent based on the 
degree of organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by a pure tone audiometry test in the frequencies of 1,000, 
2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal auditory acuity to Level 
XI for profound deafness.  Hearing tests will be conducted 
without hearing aids, and the results of above-described 
testing are charted on Table VI and Table VII.  The 
evaluations derived from the rating schedule are intended to 
make allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2006).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2006).  

In his March 2000 claim for an increased evaluation, the 
veteran advanced that his hearing loss disability had 
increased in severity.  A May 2000 VA treatment record states 
that the veteran was found to have excessive cerumen in both 
ears.  

At a June 2000 VA audiological examination for compensation 
purposes, the veteran complained of bilateral hearing loss 
which impaired his ability to communicate when there was 
background noise.  On evaluation, the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
55
60
LEFT

35
45
50
65

Speech audiometry revealed speech recognition ability of 80 
percent, bilaterally.  The veteran was diagnosed with mild 
sloping to moderate right ear sensorineural hearing loss and 
mild sloping to moderately severe left ear sensorineural 
hearing loss.  

At a July 2000 VA examination for compensation purposes, the 
veteran complained of bilateral impaired hearing.  He denied 
experiencing ear discharge or using ear medication.  The VA 
examiner observed no clinical evidence of active disease in 
the inner, middle, or external ear.  The veteran was 
diagnosed with no active ear disease, bilateral sensorineural 
hearing loss disability, and tinnitus by history.  

A February 2001 VA treatment record states that the veteran 
was seen for heavy right ear cerumen and impacted left ear 
cerumen.  On examination, the veteran's tympanic membranes 
were noted to be pearly.  His ear canals were cleaned.  

In his December 2001 Appeal to the Board (VA Form 9), the 
veteran conveyed that he had his "ears cleaned and drained" 
at the East Orange, New Jersey, VA Medical Center.  

At an August 2002 VA examination for compensation purposes, 
the veteran complained of bilateral hearing loss.  He 
reported that he had difficulty hearing speech when in group 
or noisy situations.  He denied experiencing any otologic 
pathology since service separation.  The VA examiner noted 
that the veteran had been seen on numerous occasions for 
cerumenectomies since service separation.  On examination, 
the veteran exhibited no active ear disease.  The veteran was 
diagnosed with no active ear disease, bilateral sensorineural 
hearing loss disability, and tinnitus by history.  On 
contemporaneous audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
40
45
45
LEFT

35
45
45
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 90 percent in the left ear.  The 
veteran was diagnosed with bilateral sloping mild to severe 
sensorineural hearing loss.  

At a June 2003 VA examination for compensation purposes, the 
veteran complained of impaired hearing and tinnitus.  He 
denied experiencing ear discharge or using medication for his 
ears.  The VA examiner observed no clinical evidence of 
active disease in the inner, middle, or external ear.  The 
veteran was diagnosed with no active ear disease, bilateral 
sensorineural hearing loss disability, and tinnitus by 
history.  

A.  Left Ear Otitis Media Residuals

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's chronic left ear otitis media residuals have been 
found to be essentially asymptomatic on repeated examination.  
There is no evidence of any active ear disease or aural 
polyps.  In the absence of any objective evidence of current 
disability associated with the veteran's left ear otitis 
media, the Board finds that a compensable evaluation is not 
warranted under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2006).  

Any hearing loss disability associated with the veteran's 
left ear otitis media residuals will be evaluated below in 
combination with the veteran's service-connected bilateral 
hearing loss disability.  A separate 10 percent evaluation 
has been assigned for tinnitus.  The issue of an increased 
evaluation for the veteran's tinnitus has been referred above 
to the RO for initial adjudication.  38 C.F.R. §§ 4.14, 4.87, 
Diagnostic Code 6201 (2006).  

B.  Bilateral Hearing Loss Disability

Initially, the Board notes that pure tone thresholds for both 
ears at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) have not been shown to be 55 decibels 
or more.  Additionally, while the pure tone threshold at 1000 
Hertz has been 30 decibels for both ears, the pure tone 
threshold at 2000 Hertz has not been reported to be 70 
decibels or more.  Therefore, the provisions of 38 C.F.R. 
§ 4.86 (2006) pertaining to evaluation of exceptional 
patterns of hearing impairment are not for application.  

The June 2000 VA audiological evaluation reflects that the 
veteran exhibited bilateral Level III hearing loss and the 
August 2002 VA audiological evaluation conveys that the 
veteran exhibited bilateral Level II hearing upon application 
of 38 C.F.R. § 4.85, Table VI (2006).  Bilateral Level II and 
Level III hearing impairment both merit assignment of a 
noncompensable evaluation upon application of 38 C.F.R. 
§ 4.85, Table VII (2006).  

The veteran advances on appeal that the current clinical 
findings merit assignment of a compensable evaluation for his 
bilateral hearing loss disability.  The Court has clarified 
that the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  While acknowledging 
that the veteran experiences significant bilateral hearing 
loss disability, the Board finds the results of specific 
testing conducted by skilled individuals to be more probative 
than the lay opinions of record.  The objective clinical 
findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2006).  Therefore, the Board 
concludes that an increased evaluation is not warranted for 
the veteran's bilateral ear hearing loss disability. 


ORDER

A compensable evaluation for the veteran's chronic left ear 
otitis media residuals is denied.  

A compensable evaluation for the veteran's bilateral hearing 
loss disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


